DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 84 and 86-95 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 12, 2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on August 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,988,422 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012. The party identified in the terminal disclaimer is not the applicant of record. A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73. To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c). 
Please see the decision mailed August 15, 2021 for actions that need to be taken to remedy the disapproval of the terminal disclaimer that was filed on August 12, 2021.

Information Disclosure Statement
The information disclosure statement filed August 12, 2021 has been considered, in part. The information disclosure statement filed August 12, 2021 fails to comply with the provisions of 37 CFR 1.98 because the IDS does not comply 37 CFR 1.98(a)(3), which requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 156(c) most knowledgeable about the content of the information, unless a complete translation is provided; and /or a written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Please see strikethrough. Accordingly, the Jigging et al. and Yi et al. references were not considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
Response to Arguments: Applicants argue claim 84 is not anticipated by Szeto et al. because the claim has been amended to include the limitation of previously recited claim 85 which is not disclosed by Szeto et al. Applicants’ argument has been considered and is found persuasive. The rejection of claim 84 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Szeto et al. (US 2009/0221514 A1; 2009) has been withdrawn as necessitated by the amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
The rejection is maintained.
Claims 84 and 86-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,988,422 B2 in view of Szeto et al. (US 2009/0221514 A1; 2009) and Main (“Atherosclerotic Renal Artery Stenosis, ACE Inhibitors, and Avoiding Cardiovascular Death”, Heart 2005;91:548–552).
Regarding present claims 84 and 86-88, claim 1 of U.S Patent No. 9,988,422 B2 discloses a method for therapeutic treatment of atherosclerotic renal artery stenosis in a subject in need thereof (subject diagnosed with ARVD, the method comprising administering to the subject a therapeutically effective amount of a peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof, and further comprising the step of performing a revascularization procedure on the subject, wherein the revascularization procedure comprises administration of one or more thrombolytic agents, and wherein the subject is administered the peptide prior to onset of renal microvasculature rarefaction. Claim 1 of U.S Patent No. 9,988,422 B2 do not teach the improved vascular reactivity in the subject. Main teaches glomerular filtration rate (GFR; renal blood flow1) can be reduced by ARAS (see p. 548, 4th paragraph). Szeto et al. teach GFR is improved upon the administration of D-Arg-2',6'-Dmt-Lys-Phe-NH2 (see e.g., Tables 10 and 11; para. [0278]). At the time of the invention, it would have been 2 to a subject with ARAS in order to improve vascular reactivity.
Regarding present claim 89, claim 2 of U.S Patent No. 9,988,422 B2 discloses the revascularization procedure comprises percutaneous transluminal renal angioplasty. 
Regarding present claim 90, claim 3 of U.S Patent No. 9,988,422 B2 discloses the subject is administered the peptide prior to the revascularization procedure, after the revascularization procedure, during and after the revascularization procedure, or continuously before, during, and after the revascularization procedure. 
Regarding present claim 91, claim 4 of U.S Patent No. 9,988,422 B2 discloses the subject is administered the peptide for at least 3 hours after the revascularization procedure, for at least 5 hours after the revascularization procedure, for at least 8 hours after the revascularization procedure, for at least 12 hours after the revascularization procedure, or for at least 24 hours after the revascularization procedure. 
Regarding present claim 92, claim 5 of U.S Patent No. 9,988,422 B2 discloses the subject is administered the peptide starting at least 8 hours before the revascularization procedure, starting at least 4 hours before the revascularization procedure, starting at least 2 hours before the revascularization procedure, starting at least 1 hour before the revascularization procedure, or starting at least 10 minutes before the revascularization procedure. 
Regarding present claim 93, claim 6 of U.S Patent No. 9,988,422 B2 discloses the revascularization procedure comprises removal of a renal artery occlusion. 
Regarding present claim 94 and 95, claim 7 of U.S Patent No. 9,988,422 B2 discloses the one or more thrombolytic agents are selected from the group consisting of: tissue plasminogen 
Response to Arguments: Applicants assert the rejection of 84 and 86-95 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,988,422 B2 in view of Szeto et al. (US 2009/0221514 A1; 2009) and Main (“Atherosclerotic Renal Artery Stenosis, ACE Inhibitors, and Avoiding Cardiovascular Death”, Heart 2005;91:548–552) should be withdrawn in view of the filing of the terminal disclaimer over U.S. Patent No. 9,988,422. Applicants’ argument has been fully considered but is not persuasive because the terminal disclaimer over U.S. Patent No. 9,988,422 filed August 12, 2021 was disapproved for the reasons stated above and in the decision mailed August 15, 2021. Please see the decision mailed August 15, 2021 for actions that need to be taken to remedy the disapproval of the terminal disclaimer that was filed on August 12, 2021.
Conclusion
No claim is allowed. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Renal blood flow and GFR normally change in parallel as evidenced by Carroll et al. (“Renal System and Urinary Tract” Elsevier's Integrated Physiology, 2007); see p. 137; of record.